DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 29, 32-35, 37, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105924 (“Kobayashi”) in view of either of US 2005/0275741 (“Watanabe”) and US 6,583,438 (“Uchida”), and in view of US 2008/0284041 (“Jang”).	3
B. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as applied to claim 29 above, and further in view of US 2010/0321544 (“Matsuo”).	12
C. Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, and further in view of US 2010/0238331 (“Umebayashi”).	13
III. Response to Arguments	15
A. Kobayashi in view of either of Watanabe and Uchida and in view of Jang	15
1. Kobayashi	15
2. Each of Watanabe, Uchida, and Matsuo	17
3. Jang	18
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 29, 32-35, 37, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0105924 (“Kobayashi”) in view of either of US 2005/0275741 (“Watanabe”) and US 6,583,438 (“Uchida”), and in view of US 2008/0284041 (“Jang”).
Claim 29 reads,
29. (Currently Amended) A semiconductor package comprising: 
[1a] a first semiconductor substrate having a plurality of pixels at a pixel region,
[1b] wherein a first wiring layer is disposed on a surface of the first semiconductor substrate,
[1c] wherein the first wiring layer comprises a lowermost wiring layer in the first wiring layer; 
[2] an on-chip lens formed on the first semiconductor substrate in the pixel region;

[3b] a logic circuit and a second wiring layer disposed on a first surface of the second semiconductor substrate,
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other,
[3d] wherein the second wiring layer comprises an uppermost wiring layer in the second wiring layer; 
[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed between the protective substrate and the first semiconductor substrate; 
[5] a terminal disposed on a second surface of the second semiconductor substrate, wherein the second surface is opposite to the first surface of the second semiconductor substrate;
[6a] a rewiring electrically and directly connected with the terminal and a wiring of a third wiring layer,
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region, 
[6e] wherein the rewiring is disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate,
[6f] wherein the first and second wiring layers are above the through-silicon via in a plan view; and 
[7] an insulation film disposed between the second semiconductor substrate and the rewiring,
[8] wherein the uppermost wiring layer in the second wiring layer and the lowermost wiring layer in the first wiring layer are above the rewiring in the plan view and connected by a metal bond.

With regard to claim 29, Kobayashi discloses, generally in Fig. 9,

[1a] a first semiconductor substrate 101 [¶¶ 55, 120-121] having a plurality of pixels [at photodiodes 112] at a pixel region 301 [¶ 56],
[1b] wherein a first wiring layer 149 is disposed on a surface 102 of the first semiconductor substrate 101,
[1c] wherein the first wiring layer 149 comprises a lowermost wiring layer 111, 314A in the first wiring layer 149 [¶ 55]; 
As explained in the rejection, Fig. 9 of Kobayashi includes mislabeled and unlabeled elements, but Figs. 1 and 8C inform the correct labeling.  Fig. 9 errantly shows the line drawn between reference character “314A” and the portion of the wiring layer 134 but said line should point to the “connection portion” directly above it because 314A is part of wiring layer 111 not part of wiring layer 134, as clarified in either of Figs. 1 and 8C.  In this regard, Kobayashi states with regard to Fig. 9, “The wiring layer 111 includes the connection portion 314A and the connection portion 311, and the wiring layer 134 includes the connection portion 314B and the connection portion 311” (Kobayashi: ¶ 124).  In addition Fig. 9 does not show reference character 314B, but a comparison to either of Figs. 1 and 8C clarifies that connection portion 314A is a member of wiring layer 111 and connection portion 314B is part of wiring layer 134.
Returning to claim 29, Kobayashi further discloses,
[2] an on-chip lens 118 [¶ 58] formed on the first semiconductor substrate 101 in the pixel region 301;
[3a] a second semiconductor substrate 121 [¶¶ 60, 121] having 
[3b] a logic circuit 302 [¶ 40] and a second wiring layer 150 disposed on a first surface 122 of the second semiconductor substrate 121 [¶ 60],
With regard to the logic circuit, Kobayashi states that “a peripheral circuit part 302 having a peripheral circuit including a signal processing circuit configured to process read 
Returning to claim 29, Kobayashi further discloses,
[3c] wherein the first 101 and second 121 semiconductor substrates are stacked such that the first 149 and second 150 wiring layers are opposed to each other [¶ 73],
[3d] wherein the second wiring layer 150 comprises an uppermost wiring layer 134, 314B in the second wiring layer 150 [¶ 60]; 
Note that Fig. 9 incorrectly labels selected connection portions i.e. 314A on the first substrate 101 and 314B on the second substrate 121, between the substrates.  See Fig. 8C for correct labeling. 
Returning to claim 29, Kobayashi further discloses, 
[4]-[6e] … [not taught] …
[6f] wherein the first 149 and second 150 wiring layers are above the … [opening 900] in a plan view [as shown in Figs. 2A, 2B, and 9]; and 
[7] … [not taught] … 
[8] wherein the uppermost wiring layer 134 in the second wiring layer 150 and the lowermost wiring layer 111 in the first wiring layer 149 are above the rewiring in the plan view and connected by a metal bond 311 [¶ 73; Figs. 1, 2A, 2B, 9].
This is all of the features of claim 29 taught in Kobayashi.
With regard to feature [4] of claim 29, 
[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed between the protective substrate and the first semiconductor substrate;
Kobayashi does not teach a protective substrate disposed on the first semiconductor substrate with an adhesive portion and therefore does not teach feature [4].
Each of Watanabe and Uchida teaches that feature [4] of claim 1 is well known.
Watanabe teaches an imaging device having substrate 11 in which a matrix of photodiodes are formed (Watanabe: ¶ 58).  The imaging substrate 11 includes an array of microlens array 13 positioned over the photodiodes.  A protective substrate 14 covering the entire device surface is attached to the substrate using a “light transmission adhesive agent 201” (Watanabe: ¶ 90).  Watanabe also teaches using an air gap with an adhesive 301 surrounding the gap between the protective substrate 14 and the microlens array 13 (Watanabe: ¶¶ 95 and 96).  By the contrast between Figs. 2 and 3, Watanabe makes clear that the light transmission adhesive agent 201 is a “transparent resin” (id.).  Thus, Watanabe teaches that it is a matter of design choice as to whether air or resin contacts the microlens array. 
Uchida also teaches that it has long been known to include a “sealing resin 2” between a cover glass 1 and a microlens array 4 (Uchida: abstract and Fig. 1; see also Uchida’s prior art Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a sealing resin (i.e. adhesive agent) and a protective substrate over the over Kobayashi’s microlens array 118, as taught in each of Watanabe and Uchida, in order protect the elements at or near the surface of the device, including the microlens array, as taught in each of Watanabe and Uchida.
So modified, Kobayashi in view of either of Watanabe and Uchida teaches, “a protective substrate [as taught by either of Watanabe and Uchida] disposed on the first semiconductor substrate [101 of Kobayashi] with an adhesive portion [as taught by either of Watanabe and Uchida] interposed between the protective substrate and the first semiconductor substrate”.

features [5]-[7] of claim 29, Kobayashi teaches that the pad 313 is for connection to an external terminal but does not provide the details about the structure of the terminal (Kobayashi: ¶ 122: “The first face 3131 of the pad 313 is exposed on the second substrate 121 side, and an external terminal is connected to the first face 3131.”  Emphasis added.).  Therefore, Kobayashi does not teach features [5]-[7] directed to the terminal, the rewiring, and the third wiring.  Kobayashi also does not teach the associated features recited in claims 33-35, 37, and 51.
Jang, like Kobayashi, teaches a semiconductor package including an image sensing device for a camera (Jang: Figs. 1, 10, and 14; ¶¶ 95-96).  Jang further teaches at least the following features of claim 29:
[5] a terminal 165 disposed on a second surface 1052 of the second semiconductor substrate 105, wherein the second surface 1052 is opposite to the first surface 1051 of the second semiconductor substrate [Jang: ¶ 43];
[6a] a rewiring [portion of 156 on bottom surface 1052 of substrate 105; Jang: ¶¶ 40, 43, 74] electrically and directly connected with the terminal 165 [Jang: ¶ 43] and a wiring of a third wiring layer [portion of 156 lining opening 140; Jang: ¶¶ 40, 73], 
[6b] wherein the third wiring layer [portion of 156 lining opening 140] is different from the second wiring layer 120, 
[6c] wherein the third wiring layer [portion of 156 lining opening 140] is between the rewiring [portion of 156 on bottom surface 1052 of substrate 105] and the second wiring layer 120,
[6d] wherein at least a part of the wiring of the third wiring layer [portion of 156 lining opening 140] comprises a through-silicon via [remaining of the “one or more conductive layers” of 155 filling opening 140; Jang: ¶¶ 35, 73; Figs. 1, 10, 11F] disposed at a peripheral region [as shown in Figs. 1, 10, and 14],
[6e] wherein the rewiring [portion of 156 on bottom surface 1052 of substrate 105] is disposed in the peripheral region and in a region between at least one microlens 220, 240 [¶ 100; Fig. 14] of the pixel region and a sidewall [the left or right sidewall surface] of the second semiconductor substrate 105; 
…
145 [Jang: ¶¶ 37, 43] disposed between the second semiconductor substrate 105 [Jang: ¶ 41] and the rewiring [portion of 156 on bottom surface 1052 of substrate 105]; and 
Note that the claim terms “rewiring”, “third wiring”, and “through silicon via” recited in features [6a]-[6e] of claim 29, are being interpreted within the meaning in the Instant Specification and the elected species shown in Fig. 14 if the Instant Application, as follows:
[0060] At predetermined positions of the silicon substrate 81, a silicon through hole 85 penetrating through the silicon substrate 81 is formed and a silicon through electrode (TSV: Through Silicon Via) 88 is formed by embedding a connection conductor 87 on the inner wall of the silicon through hole 85 with an insulation film 86 interposed therebetween. The insulation film 86 can be formed of, for example, a SiO2 film or a SiN film. 
[0061] The insulation film 86 and the connection conductor 87 are formed along the inner wall surface of the silicon through electrode 88 illustrated in FIG. 5 so that the inside of the silicon through hole 85 is hollow.  However, the entire inside of the silicon through hole 85 is embedded into the connection conductor 87 depending on the inner diameter.  In other words, the inside of the through hole may be embedded with a conductor or a part thereof may be hollow.  The same also applies to a chip through electrode (TCV: Through Chip Via) 105 or the like to be described below. 
[0062] The connection conductor 87 of the silicon through electrode 88 is connected to a rewiring 90 formed on the lower surface side of the silicon substrate 81 and the rewiring 90 is connected to a solder ball 14. The connection conductor 87 and the rewiring 90 can be formed of, for example, copper (Cu), tungsten (W), titanium (Ti), tantalum (Ta), a titanium tungsten alloy (TiW), or a poly silicon.
(Instant Specification: ¶¶ 60-62 at pp. 22-23; emphasis added)
Although Fig. 14 of the Instant Application shows that the “connection conductor 87” and the “rewiring 90” are one and the same layer, they are called two different portions.  Thus, consistent with the Instant Application, (1) the portion of 156 on bottom surface 1052 of substrate 105 in Jang (Fig. 1) reads on the claimed “rewiring”, (2) the portion of 156 lining opening 140 in Jang (Fig. 1) equals the “connection conductor 87”, which Applicant appears to the claimed “third wiring” given that the connection conductor 87 is the only feature shown in 90 and the second wiring 83c”, and (3) the remaining of the “one or more conductive layers” of 155 filling opening 140 (other than the layers forming the third wiring 156 lining the opening 140 in Jang (Figs. 1, 10) reads on the claimed “silicon through electrode (TSV: Through Silicon Via) 88”.  
Jang also teaches the associated features of the rewiring, third wiring, and silicon through-hole electrode recited in claims 33-35, 37, and 51, as follows:
33. (Previously Presented) The semiconductor package according to claim 29, wherein the through-silicon via [remaining of the “one or more conductive layers” of 155 filling opening 140] comprises a silicon through-hole electrode 155 [Jang: ¶ 35] electrically connected with the rewiring [portion of 156 on bottom surface 1052 of substrate 105] and the wiring of the third wiring layer [portion of 156 lining opening 140].
34. (Previously Presented) The semiconductor package according to claim 33, wherein the silicon through-hole electrode 155 is between the rewiring [portion of 156 on bottom surface 1052 of substrate 105] and the wiring of the third wiring layer [portion of 156 lining opening 140] [as shown in Fig. 1 of Jang].
Note that the features of claim 34 are taught in Jang to every extent that they are disclosed in Fig. 14 of the Instant Application, which is the elected species, because the configuration of each of the claimed rewiring, third wiring, and silicon through-hole electrode is the same as in Jang’s Figs. 1 and 10. 
35. (Previously Presented) The semiconductor package according to claim 33, wherein the silicon through-hole electrode [remaining of the “one or more conductive layers” of 155 filling opening 140] includes conductive material [barrier layers 152, 153; Jang: ¶ 58; Fig. 13D] on an inner wall of a silicon through-hole 140 with the insulation film 145 interposed therebetween.
51. (Previously Presented) The semiconductor package according to claim 29, wherein the third wiring layer [portion of 156 lining opening 140] is between the rewiring [portion of 156 on bottom surface 1052 of substrate 105] and the second wiring layer 120.  
In this regard, Jang states,
[0073] Referring to FIG. 11F, electrode 155 is formed by filling first and second via holes 140 and 150 with (optionally) one or more barrier layer(s) followed by one or more conductive layers.  In one embodiment of the invention, electrode 155 may be formed using an Al PVD deposition method.  Alternately, electrode 155 may be formed by first plating the exposed inner surfaces of first via hole 140 and second via hole 150 with a seed layer of Cu, and thereafter filling (or partially filing) first via hole 140 and second via hole 150 with one or more conductive materials. The conductive material used to form electrode 155 may comprise a metal (or metal alloy) such as aluminum (Al) or copper (Cu).
(Jang: ¶ 73; emphasis added)
In addition, Jang specifically makes a distinction between “re-routing layer 156” and the through-silicon “electrode 155” (Jang: ¶¶ 35, 40).  
In addition, Jang states that the through-silicon electrode 155 can include barrier layers, 152 or 152/153, which may include TiN or TaN (Jang: Fig. 10; ¶ 57).  Nitrogen (N) is a material that is other than a conductor.  Thus, Jang further teaches,
37. (Previously Presented) The semiconductor package according to claim 29, wherein the rewiring 156 includes at least one of copper, tungsten, titanium, tantalum, a titanium tungsten alloy, or a poly silicon material [Jang: ¶¶ 57, 73-74, 84].
Inasmuch as Kobayashi is silent to the “external terminal” that is not shown in Fig. 9 (or in any of the figures), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include each of (1) the external terminal 165, (2) the “rewiring” [portion of 156 on bottom surface 1052 of substrate 105], (3) the “third wiring” [portion of 156 lining opening 140], as well as (4) the associated insulating layer 145 and (5) barrier layers 152, 153 and (6) the through-silicon via [remaining of the “one or more conductive layers” of 155 filling opening 140], because Jang teaches that these features are suitable for electrically connecting the pad 313 of the second wiring layer 150 in Kobayashi to the “external terminal”.  As such, Jang teaches the features associated with the external terminal discussed in Kobayashi, but not shown.  (See MPEP 2143.)
feature [6f] of claim 29 and claim 52, Kobayashi modified according to Jang, as explained above, further includes,
[6f] wherein the first 149 and second 150 wiring layers are above the through-silicon via [remaining of the “one or more conductive layers” of 155 filling opening 140 as taught in Jang and used in Kobayashi] in a plan view [because the opening 900 is formed directly below each of the first 149 and second 150 wiring layers as shown in Fig. 9 of Kobayashi]; and 
52. (Previously Presented) The semiconductor package according to claim 29, wherein the uppermost wiring layer 134, 314B in the second wiring layer 150 and the lowermost wiring layer 111, 314A in the first wiring layer 149 are above the through-silicon via in the plan view [because the opening 900 is formed directly below wiring elements each of the first 149 and second 150 wiring layers as shown in Fig. 9 of Kobayashi].
This is all of the features of claims 29, 33-35, 37, 51, and 52. 
With regard to claim 32, Kobayashi further discloses,
32. (Previously Presented) The semiconductor package according to claim 29, wherein the first wiring layer 149 includes a first metal portion 111, 314A and the second wiring layer 150 includes a second metal portion 134, 314B, wherein the first and second metal portions are bonded by a metal bond [¶ 73].  

B. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as applied to claim 29 above, and further in view of US 2010/0321544 (“Matsuo”).
Claim 36 reads,
36. (Previously Presented) The semiconductor package according to claim 29, wherein the insulating film includes at least one of SiO2 and SiN material.
The prior art of Kobayashi in view of either of Watanabe and Uchida and in view of Jang, as explained above, teaches each of features of claim 29.
Jang does not indicate from what the insulating film 145 is made.
Matsuo, like Jang and Kobayashi, teaches an image capture device.  Also like Kobayashi, Figs. 1-3 of Matsuo shows a rewiring 116 (Matsuo: ¶¶ 41, 45) connected between a 16 (Matsuo: ¶ 38) at a side of a substrate 111 opposite to the light-receiving side and a third wiring layer 114 at the light-receiving side of the substrate 111.  Fig. 3 of Matsuo also shows that the rewiring 116 extends from the peripheral region and into the pixel region.
Matsuo further teaches an insulating layer 115 on the through-silicon via V1 that can be made of at least one of a SiO2 and SiN material (Matsuo: ¶ 62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make Jang’s insulating film 145 (used in Kobayashi) from SiO2 or SiN, because Matsuo teaches that SiO2 or SiN are suitable for the identical purpose for which it is used in Jang.  (See MPEP 2144.07.)

C. Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of either of Watanabe and Uchida and in view of Jang, and further in view of US 2010/0238331 (“Umebayashi”).
Claim 49 reads, 
49. (Currently Amended) An imaging apparatus camera module comprising: 
[0] a semiconductor package including: 
[1a] a first semiconductor substrate having a plurality of pixels at a pixel region,
[1b] wherein a first wiring layer is disposed on a surface of the first semiconductor substrate; 
[1c] wherein the first wiring layer comprises a lowermost wiring layer in the first wiring layer; 
[2] an on-chip lens formed on the first semiconductor substrate in the pixel region;
[3a] a second semiconductor substrate having 
[3b] a logic circuit and a second wiring layer disposed on a first surface of the second semiconductor substrate,
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other, 

[4] a protective substrate disposed on the first semiconductor substrate with an adhesive portion interposed therebetween; 
[5] a terminal disposed on a second surface of the second semiconductor substrate that is opposite to the first surface of the second semiconductor substrate;
[6a] a rewiring electrically and directly connected with the terminal and a wiring of a third wiring layer, 
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region,
[6e] wherein the rewiring is disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate,
[6f] wherein the first and second wiring layers are above the through-silicon via in a plan view, and 
[7] an insulation film disposed between the second semiconductor substrate and the rewiring; 
[8] wherein the uppermost wiring layer in the second wiring layer and the lowermost wiring layer in the first wiring layer are above the rewiring in the plan view and are connected by a metal bond; and
[9] memory coupled to the semiconductor package.
Claim 49 is distinguished from claim 29 in (1) incorporating the semiconductor package of claim 29 (i.e. features [1]-[8] of claim 29) into an “imaging apparatus camera module”, i.e. the preamble of claim 49, and (2) coupling of the semiconductor package to a memory, i.e. feature [9] of claim 49, as noted by the text highlighted in bold, above.  The remaining features, i.e. each of the features [1]-[8], have been discussed above under the rejection of claim 29.  

Umebayashi, like Kobayashi, teaches a backside image sensor package including an image sensing chip and a logic/control chip bonded together at the wiring layers (Umebayashi: abstract, Figs. 2C, 3, and 16) that can be used in a camera (Umebayashi: ¶¶ 2, 15, 141; Fig. 29).  Umebayashi further teaches that the backside image sensor package is coupled to a memory (Umebayashi: ¶¶ 126, 144), as required by feature [9] of claim 49.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a memory coupled to the backside image sensor package of Kobayashi in order to enable the storage of pictures taken by the backside image sensor package.  

III. Response to Arguments
Applicant’s arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
A. Kobayashi in view of either of Watanabe and Uchida and in view of Jang
1. Kobayashi
Applicant argues that Kobayashi does not disclose the following features of claim 29,
[6b] wherein the third wiring layer is different from the second wiring layer, 
[6c] wherein the third wiring layer is between the rewiring and the second wiring layer,
[6d] wherein at least a part of the wiring of the third wiring layer comprises a through-silicon via disposed at a peripheral region, 

[6f] wherein the first and second wiring layers are above the through-silicon via in a plan view;
(Remarks: p. 9)  
As to feature [6f], the rejection explained that Kobayashi discloses this feature:
[6f] wherein the first 149 and second 150 wiring layers are above the … [opening 900] in a plan view [as shown in Figs. 2A, 2B, and 9];
Applicant fails to show why the asserted features do not meet the requirements of the claim feature.  As such, the argument is not persuasive.
 As to the absence of features [6b]-[6e] of claim 29 in Kobayashi, Examiner agrees and, as Applicant is aware, this was pointed out in the Non-Final Rejection mailed 11/10/2020, with Jang being applied for teaching these features in combination with Kobayashi.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, when Kobayashi is modified in view of Jang, to include the through silicon via in the opening 900 in Kobayashi, feature [6f] is met as well as features [6b]-[6e].
Applicant further argues that Kobayashi does not teach the features,
[1c] wherein the first wiring layer comprises a lowermost wiring layer in the first wiring layer; 
[3c] wherein the first and second semiconductor substrates are stacked such that the first and second wiring layers are opposed to each other,
(Remarks: p. 9)  Examiner disagrees for the reasons explained in the rejection above.  Applicant fails to show how the wiring layers 111 and 134 do not face each other, as 149 and second 150 overall wiring layers are associated with their respective substrates, 101 (of 308) and 121 (of 309).
And as explained in the rejection, Fig. 9 of Kobayashi includes mislabeled and unlabeled elements, but Figs. 1 and 8C inform the correct labeling.  Fig. 9 errantly shows the line drawn between reference character “314A” and the portion of the wiring layer 134 but said line should point to the “connection portion” directly above it because 314A is part of wiring layer 111 not part of wiring layer 134, as clarified in either of Figs. 1 and 8C.  In this regard, Kobayashi states with regard to Fig. 9, “The wiring layer 111 includes the connection portion 314A and the connection portion 311, and the wiring layer 134 includes the connection portion 314B and the connection portion 311” (Kobayashi: ¶ 124).  In addition Fig. 9 does not show reference character 314B, but a comparison to either of Figs. 1 and 8C clarifies that connection portion 314A is a member of wiring layer 111 and connection portion 314B is part of wiring layer 134.
Applicant finally argues with regard to Kobayashi that the follow feature is not disclosed in Kobayashi or any other reference:
[8] wherein the uppermost wiring layer in the second wiring layer and the lowermost wiring layer in the first wiring layer are above the rewiring in the plan view and connected by a metal bond.
(Remarks: p. 9)  However, the rejection explains that Kobayashi discloses this feature, 
[8] wherein the uppermost wiring layer 134 in the second wiring layer 150 and the lowermost wiring layer 111 in the first wiring layer 149 are above the rewiring in the plan view and connected by a metal bond 311 [Kobayashi: ¶ 73; Figs. 1, 2A, 2B, 9].
Applicant fails to explain how the features cited in Kobayashi fail to meet the claim requirements. 

2. Each of Watanabe, Uchida, and Matsuo


3. Jang
Applicant further argues that Jang does not teach the same claimed features asserted as absent in Kobayashi (Remarks: pp. 11-12).  As explained above, Jang was applied for teaching the asserted-as-absent features [6b]-[6e] of claim 29, inter alia, that when combined with Kobayashi also teach feature [6f].  As stated in the rejection Jang teaches these features.  To repeat, Jang, like Kobayashi, teaches a semiconductor package including an image sensing device for a camera (Jang: Figs. 1, 10, and 14; ¶¶ 95-96).  Jang further teaches at least the following features of claim 29:
[5] a terminal 165 disposed on a second surface 1052 of the second semiconductor substrate 105, wherein the second surface 1052 is opposite to the first surface 1051 of the second semiconductor substrate [Jang: ¶ 43];
[6a] a rewiring [portion of 156 on bottom surface 1052 of substrate 105; Jang: ¶¶ 40, 43, 74] electrically and directly connected with the terminal 165 [Jang: ¶ 43] and a wiring of a third wiring layer [portion of 156 lining opening 140; Jang: ¶¶ 40, 73], 
[6b] wherein the third wiring layer [portion of 156 lining opening 140] is different from the second wiring layer 120, 
[6c] wherein the third wiring layer [portion of 156 lining opening 140] is between the rewiring [portion of 156 on bottom surface 1052 of substrate 105] and the second wiring layer 120,
[6d] wherein at least a part of the wiring of the third wiring layer [portion of 156 lining opening 140] comprises a through-silicon via [remaining of the “one or more conductive layers” of 155 filling opening 140; Jang: ¶¶ 35, 73; Figs. 1, 10, 11F] disposed at a peripheral region [as shown in Figs. 1, 10, and 14],
156 on bottom surface 1052 of substrate 105] is disposed in the peripheral region and in a region between at least one microlens 220, 240 [¶ 100; Fig. 14] of the pixel region and a sidewall [the left or right sidewall surface] of the second semiconductor substrate 105; 
…
[7] an insulation film 145 [Jang: ¶¶ 37, 43] disposed between the second semiconductor substrate 105 [Jang: ¶ 41] and the rewiring [portion of 156 on bottom surface 1052 of substrate 105]; and 
 With regard to feature [6f] of claim 29 …, Kobayashi modified according to Jang, as explained above further includes,
[6f] wherein the first 149 and second 150 wiring layers are above the through-silicon via in a plan view [because the opening 900 is formed directly below wiring elements each of the first 149 and second 150 wiring layers as shown in Fig. 9 of Kobayashi]; and 
Applicant further argues that Jang’s “re-routing layer 156” shown in Fig. 14 of Jang does not meet the requirements of the claimed “rewiring” because it allegedly is not “‘disposed in the peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate’ as claimed.” (Remarks: paragraph bridging pp. 12-13)  As support Applicant argues,
The Office Action equates lenses 220 and 240 with the microlens of the claim and element 105 with the sidewall of the claim.  [1] While element 105 of Jang is not illustrated in Fig. 14, it can be appreciated from the preceding figures, for example Fig. 13D, reviewed in relation with Fig. 14 that the "re-routing layer 156" of Jang is not "disposed in [a] peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate" as claimed.  [2] Instead, the "re-routing layer 156" of Jang is below both the element 105 and the lenses 220 and 240.
(Remarks: p. 13)
With regard to point [1], element 105 is shown in Fig. 14; however, it is simply not labeled with the reference character “105”.  A comparison to Jang’s Fig. 1 and 10, also cited in 105 is the substrate through which the third wiring layer 155 extends as equally shown, but not labeled, in Fig. 14.
Moreover, Applicant has elected for examination the species shown in Fig. 14 of the Instant Application (Election filed 11/13/2017, p. 9: “In response to the Restriction Requirement, Applicant hereby elects device Species I-J, Fig. 14 and IV-A, Fig. 50 for immediate prosecution on the merits. Claims 29, 32-37, and 49 encompass the elected species.”)  Fig. 14 shows “dummy wiring 211” disposed below the microlens structure 16, which is made from the same layer as the rewiring 90 (Instant Specification: ¶ 118, p. 29 and equally ¶ 395 of the pre-grant publication US 2017/0263665).  Thus, with regard to point [2], the claimed species shown in Fig. 14 would not appear to meet the same claim requirements. 
Further with regard to point [2], to the extent that Applicant is arguing that, because the re-routing layer 156 of Jang is possibly shown in areas below substrate 105 other than in the claimed “peripheral region and in a region between at least one microlens of the pixel region and a side of the second semiconductor substrate”, Examiner notes that the claims, as currently drafted, do not exclude the claimed “rewiring” from also being at other locations, such as below the microlens.  As such, Examiner respectfully maintains that Jang does, in fact disclose the feature, as claimed.
Based on all of the foregoing, Applicant’s arguments are not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814